 Case 8:19-cv-00202-VMC-SPF Document 1 Filed 01/25/19 Page 1 of 3 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ELIZABETH WHALEN,

              Plaintiff,
                                                  Case No.
v.

COMMONWEALTH FINANCIAL
SYSTEMS, INC.,

              Defendant.
                                          /

                               NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Commonwealth

Financial Systems, Inc. (CFSI), through counsel, hereby removes the above-captioned civil

action from the County Court of the Thirteenth Judicial Circuit, in and for Hillsborough

County, Florida, to the United States District Court for the Middle District of Florida,

Tampa Division. The removal of this civil case is proper because:

       1.     CFSI is a defendant in this civil action filed by plaintiff, Elizabeth Whalen

(plaintiff), in the County Court of the Thirteenth Judicial Circuit, in and for Hillsborough

County, Florida, titled Elizabeth Whalen v. Commonwealth Financial Systems, Inc., Case

No. 18-CC-066644 (hereinafter the “State Court Action”).

       2.     Defendant removes this case on the basis of the Fair Debt Collection

Practices Act (FDCPA), as plaintiff’s Complaint claims relief based on abusive practices

in violation of federal law.




                                              1
 Case 8:19-cv-00202-VMC-SPF Document 1 Filed 01/25/19 Page 2 of 3 PageID 2



      3.     Pursuant to 28 U.S.C. § 1446(b), Defendant has filed this Notice of Removal.

Defendant was served with plaintiff’s Complaint on January 11, 2019. This Notice of

Removal is filed within 30 days of receipt of the Complaint by Defendant.

      4.     Attached hereto as Exhibit 1 and incorporated by reference as part of the

Notice of Removal are true and correct copies of the process and pleadings in the State

Court Action. No further proceedings have taken place in the State Court Action.

      5.     A copy of this Notice of Removal is being served upon plaintiff and filed

concurrently with the County Court of the Thirteenth Judicial Circuit, in and for

Hillsborough County, Florida.

      WHEREFORE, Defendant, Commonwealth Financial Systems, Inc. (CFSI), hereby

removes to this Court the State Court Action.

Dated: January 24, 2019                  Respectfully Submitted,

                                         /s/ Jocelyn C. Smith
                                         Jocelyn C. Smith, Esq.
                                         Florida Bar No. 0036554
                                         Dayle M. Van Hoose, Esq.
                                         Florida Bar No. 0016277
                                         SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                         3350 Buschwood Park Drive, Suite 195
                                         Tampa, Florida 33618
                                         Telephone: (813) 440-5328
                                         Facsimile: (866) 466-3140
                                         jsmith@sessions.legal
                                         dvanhoose@sessions.legal

                                         Attorneys for Defendant,
                                         Commonwealth Financial Systems, Inc.




                                            2
 Case 8:19-cv-00202-VMC-SPF Document 1 Filed 01/25/19 Page 3 of 3 PageID 3



                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 24th day of January 2019, a copy of the foregoing

was sent via email to:

                               Thomas M. Bonan, Esq.
                                 Seraph Legal, P.A.
                            2002 E. 5th Avenue, Suite 104
                                  Tampa, FL 33605
                              tbonan@seraphlegal.com


                                       /s/ Jocelyn C. Smith
                                       Attorney




                                          3
